Citation Nr: 1749611	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-26 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left hip condition.

3.  Entitlement to service connection for balance and coordination problems, with vertigo, dizziness and fainting spells, to include as due to service-connected bilateral hearing loss and tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to April 1972, followed by a period of service in the reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  December 2011, December 2012, and October 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left hip condition, denied entitlement to service connection for balance and coordination problems, and granted an increased 10 percent disability rating for bilateral hearing loss.  The Veteran filed a timely notice of disagreement (NOD) for each claim in April 2012, November 2013, and October 2015, respectively.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left hip condition and service connection for a balance and coordination problem are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no worse than level V hearing acuity in the right ear and level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim for an increased rating for bilateral hearing loss by notice letter dated in July 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, private treatment records identified by the Veteran, and the Veteran's Social Security Administration records have been obtained and associated with the claims file.  The Veteran was afforded a VA examination in August 2015.  The examination is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Within that context, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The standard of proof to be applied in decisions on claims for veteran's benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that a higher rating is warranted for his service-connected bilateral hearing disability.  The Veteran was assigned a 10 percent rating from June 18, 2015 under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, in deciding the Veteran's increased rating claim for bilateral hearing loss, the Board has considered the relevant temporal period from one year prior to the Veteran's June 2015 increased rating claim, or from June 2014 to the present.

Under DC 6100, a disability for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

The Rating Schedule also recognizes exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86 (2016).  When the puretone threshold at each of the four specified frequencies (1000, 2000 3000 and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  Thereafter, that numeral will be elevated to the next higher numeral.  Id. 

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

As discussed below, the Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.  


On the authorized audiological evaluation in August 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
55
70
70
LEFT
40
45
60
70
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The examiner found bilateral sensorineural hearing loss and noted that the Veteran reported being issued hearing aids five years prior but that he did not wear them, as the hearing aids did not help him to hear better.  

In order to determine the appropriate disability rating for the Veteran's service-connected bilateral hearing loss based upon the documented objective audiological results during the appeal period as discussed above, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).

The August 2015 VA examination documents that the Veteran's puretone threshold average on the right side was 63 decibels, with 96 percent speech discrimination; therefore, Table VI assigns the Roman numeral II to the right ear.  The Veteran's left ear puretone threshold average was 63 decibels, with speech discrimination of 96 percent; therefore, Table VI indicates the assignment of Roman numeral II for the left ear.  Next, DC 6100 directs that the Roman numerals derived from Table VI be applied to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral II and the row for Roman numeral II intersect, Table VII reveals that a noncompensable disability rating of 0 percent is warranted.  

However, the August 2015 VA audiometric test results of the right ear meet the definition of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).  Audiometric testing reflects that the puretone thresholds of the Veteran's right ear at each of the 1000, 2000, 3000, and 4000 Hz is 55 decibels or more.  Therefore, under Table VIa, the Veteran's right ear is assigned a Roman numeral V.  Where the column for Roman numeral V and the row for Roman numeral II intersect, Table VII reveals that a disability rating of 10 percent is warranted.  

Thus, upon review of the evidence of record, the Board finds that the objective medical evidence of record does not support a rating in excess of that which is currently assigned for the Veteran's bilateral hearing loss. 

The Board acknowledges lay statements provided by the Veteran that he has difficulty hearing.  The Board recognizes that the Veteran believes his hearing disability to be of greater severity due to his hearing difficulty and the ineffectiveness of his hearing aids.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent and valid VA audiology studies.  See Lendenmann, 3 Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's probative audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In sum, the Board concludes that the preponderance of the evidence is against granting a disability rating in excess of 10 percent for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative have raised any other issues regarding the Veteran's bilateral hearing loss, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating in excess of 10 percent for a bilateral hearing loss disability is denied.  


REMAND

Hip

Veteran contends that he sustained a left hip disability after undergoing a left hip replacement at the VA in October 2007.  He argues that due to the disability, his right leg is longer than his left and that he is no longer able to work as a mason.  Specifically, he states that the surgeon deliberately caused his right leg to be longer than his left.   

When a Veteran suffers additional disability as the result of VA treatment, and the proximate cause of the disability was VA fault, compensation is awarded in the same manner as if the additional disability was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

The statute and regulation make clear that if there is additional disability, then two separate requirements must each be met: first, it must be shown that the disability was caused by the treatment; second, it must be shown that the proximate cause of the disability was either VA fault or an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(c)(1), (d).  To establish VA fault, it must be shown that VA failed to exercise the degree of care that would normally be expected of a reasonable health care provider or that VA furnished care without the Veteran's informed consent.  38 U.S.C.A. § 1151(a) (West 2014); 38 C.F.R. § 3.361(c)(1), (d)(1).  Whether an event is reasonably foreseeable is based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

An October 2007 informed consent note in the Veteran's VA treatment records states that informed consent was obtained and that the full consent document can be accessed through Vista Imaging.  The note continues to describe the procedure for total hip replacement, the use of anesthesia, and the use of blood products.  However, the note does not describe the risks associated with the procedure, despite separate entries from the orthopedic surgeon noting a discussion with the Veteran regarding the risks and benefits associated with the procedure.  See Virtual VA October 2007 H&P and E&M notes.   

The Board notes that it does not have access to Vista Imaging and that it does not appear that the full consent document has been associated with the Veteran's electronic claims file.  Therefore, the Board is unable to view the document on appeal.  

Here, there is insufficient evidence to determine whether informed consent was obtained.  Therefore, a remand is necessary for further development.  See McNair v. Shinseki, 25 Vet. App. 98, 104-105 (2011) (holding that the presumption of regularity does not apply to the scope of the information provided to a patient by a doctor with regard to the risks involved with any particular treatment; and the failure to provide information about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment).

In addition, the Veteran has not been afforded a VA examination in connection with this claim.  The Board is not qualified to make a medical determination as to whether the Veteran suffers additional hip disability and whether the proximate cause of this disability was VA fault.  As such, the Board finds that a remand is warranted to obtain a VA medical examination and opinion.  


Balance and incoordination problem

The Board finds that the Veteran's claim requires additional development prior to adjudication by the Board.  

A review of the record reflects that there may be additional service treatment records which have not been associated with the electronic claims file and therefore, the Board cannot review them as part of the record on appeal.  

Specifically, the Veteran served on active duty from October 1971 to April 1972.  The RO requested the Veteran's service treatment records, see December 2009 VA Form 21-3101 (Request for Information), and it appears that these records may have been considered in the adjudication of prior claims.  See February 2010 Rating Decision (listing as evidence service treatment records from October 9, 1971 through April 7, 1972).  

However, the only service treatment records associated the Veteran's electronic claims file, and cited to in the December 2011 rating decision for this claim, only cover the time period from August 1972 to April 1977.  

Thus, the Board must remand the case so that an attempt can be made to obtain any service treatment records from the Veteran's active duty service from October 1971 to April 1972 and associate them with the Veteran's electronic claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate service department including, but not limited to, the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, and any other appropriate location, to request the complete service personnel and treatment records of the Veteran, to include his period of active duty from October 1971 to April 1972. 

If the service treatment and/or personnel records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.  All attempts to secure this evidence must be documented in the claims file.  

2.  Obtain and associate with the record all consent forms (including any written signed consent form(s)) from the October 2007 left hip replacement performed by the Phoenix VA.  The Board does not have access to Vista Imaging, so the full informed consent form must be copied and uploaded/added to the Veteran's electronic claims file.  If no documentation of informed consent for this procedure can be found, a formal finding of unavailability should be sent to the Veteran and his representative, and a copy should be associated with the record.

3.  Schedule the Veteran for a VA examination regarding his claim for compensation under 38 U.S.C. § 1151.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should answer the following questions:

(a)  Does the Veteran have any additional disability, to include the lengthening of his right leg that is a result of the October 2007 left hip replacement?  If yes, please specifically list all chronic residuals in the report. 

(b)  If any additional disability due to the surgery is found, is it at least as likely as not (50 percent probability or greater) the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA?  In other words did VA fail to exercise the degree of care that would be expected of a reasonable health-care provider? 

(c)  If any additional disability due to the surgery is found, is it at least as likely as not due to an event that was not reasonably foreseeable? 

A complete rationale must be provided for all opinions reached.

4.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


